Name: Commission Regulation (EEC) No 2964/86 of 26 September 1986 on exceptional measures to be taken in the beef and veal sector following outbreaks of foot-and-mouth disease in certain regions of Italy
 Type: Regulation
 Subject Matter: agricultural activity;  health;  Europe;  economic policy
 Date Published: nan

 No L 276/ 12 Official Journal of the European Communities 27. 9 . 86 COMMISSION REGULATION (EEC) No 2964/86 of 26 September 1986 on exceptional measures to be taken in the beef and veal sector following ¢ outbreaks of foot-and-mouth disease in certain regions of Italy HAS ADOPTED THIS REGULATION : Article 1 1 . In the period 29 September to 31 December 1986, the Italian intervention agency shall buy in a maximum quantity of 6 000 tonnes of meat of the categories listed in the Annex at the price given against each such cate ­ gory. 2 . Only products obtained from adult bovine animals reared in local health units in which foot-and-mouth disease has been detected and which have not been declared free of the disease or from adult bovine animals reared in local health units which share a boundary with such local health units may be bought in. Products obtained from adult bovine animals reared in local health units in which no cases of foot-and-mouth disease have been recorded for three months or from adult bovine animals reared in local health units which share a boundary with such local health units shall no longer qualify for this buying-in operation . Modifications to the boundary of the infection zone shall be immediately notified by the Italian authorities to the Commission . 3 . Meat bought in pursuant to paragraph 1 shall bear a distinctive marking equivalent to that provided for in Article 3 ( 1 ) A (e) of Directive 64/433/EEC. It shall be stored separately and in readily-identifiable lots . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 23 thereof, Whereas, because of the outbreak of foot-and-mouth disease in certain production regions in Italy, the intro ­ duction of live bovine animals and certain fresh beef or veal products from the said regions of Italy into the other Member States has been temporarily prohibited pursuant to Commission Decision 86/448/EEC of 4 September 1986 on certain protective measures against foot-and ­ mouth disease in Italy (3) ; Whereas, in order to take account of the limitations to free circulation resulting from the situation, exceptional measures to support the market must be taken in the regions concerned ; Whereas, in the Italian regions concerned, it is no longer possible either to affix to beef and veal the health marking, nor to issue the health certificate, provided for in Article 3 ( 1 ) A (e) and (f) of Council Directive 64/433/EEC of 26 June 1964 on health problems affec ­ ting intra-Community trade1 in fresh meat (4), as last amended by Regulation (EEC) No 3768/85 ; Whereas such meat may therefore not be bought in by intervention pursuant to Article 6 of Commission Regula ­ tion (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No 1375/86 (*); whereas, in order to avoid conse ­ quences incompatible with the principle of price support provided for producers of beef and veal under the inter ­ vention system, provision should be made for buying in the meat in question while ensuring that it may be readily distinguished so that it may be removed from storage separately ; Whereas these masures may be taken only to the extent and for a period strictly necessary for the support of the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 The communications provided for in Article 18 of Regu ­ lation (EEC) No 2226/78 shall be made separately in respect of the meat referred to in Article 1 ( 1 ). (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 259, 11 . 9 . 1986, p. 34 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No 121 , 29 . 7 . 1964, p . 2012/64. 0 OJ No 261 , 26 . 9 . 1978 , p . 5 . 0 OJ No L 120, 8 . 5 . 1986, p. 33 . 27. 9 . 86 No L 276/ 13Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 276/ 14 Official Journal of the European Communities 27. 9 . 86 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ANNEX ANNEXE ALLEGA TO  BIJLAGE  ANEXO CategorÃ ­a A : Canales de jÃ ³venes animales machos no castrados, de menos de 2 aÃ ±os. Kategori A : Slagtekroppe af unge ikke-kastrerede handyr pÃ ¥ under to Ã ¥r. Kategorie A : SchlachtkÃ ¶rper von jungen mÃ ¤nnlichen , nicht kastrierten Tieren von weniger als 2 Jahren . Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ 2 Ã µÃ Ã Ã ½. Category A : Carcases oÃ ­ uncastrated young male animals of less than two years of age. CatÃ ©gorie A : Carcasses de jeunes animaux mÃ ¢les non castrÃ ©s de moins de 2 ans . Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni. Categorie A : Geslachte niet-gecastreerde jonge mannelijke dieren , minder dan 2 jaar oud. CategorÃ ­a A : CarcaÃ §as de animais jovens machos, nÃ £o castrados, de menos de dois anos. . Precio de compra expresado en ECUS por 100 kilogramos de productos OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ±Ã ³Ã ¿Ã Ã ¬Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt PreÃ §o de compra expresso em ECUs por 100 quilogramas de produtos  Quarti posteriori, taglio diritto a 5 costole : Categoria A classe U2 \ 442,80 Categoria A classe U3 439,20 Categoria A classe R2 424,80 Categoria A classe R3 420,00 Categoria A classe 02 397,20 Categoria A classe 03 391,20  Quarti posteriori, taglio a 8 costole, detto pistola : Categoria A classe U2 461,25 Categoria A classe U3 457,50 Categoria A classe R2 442,50 Categoria A classe R3 437,50 Categoria A classe 02 413,75 Categoria A classe 03 407,50